Exhibit 10.16

 

[Bazaarvoice letterhead]

April 2, 2012

Ryan Robinson

RE:   Offer of Employment

Dear Ryan:

On behalf of Bazaarvoice, Inc. (the “Company”), I am pleased to invite you to
join the Company as Chief People Officer reporting to me as our President and
CEO. In this position, you will be expected to devote your full business time,
attention and energies to the performance of your duties with the Company. If
you accept our offer of employment by complying with the instructions set forth
in the last paragraph of this offer, your first day of employment will be on or
before April 23, 2012. The terms of this offer of employment are as follows:

1. At-Will Employment. You should be aware that your employment with the Company
is for no specified period and constitutes “at-will” employment. As a result,
you are free to terminate your employment at any time, for any reason or for no
reason. Similarly, the Company is free to terminate your employment at any time,
for any reason or for no reason.

2. Compensation. The Company will pay you a base salary at a rate of $20,833.34
per month (annualized to $250,000.00 per year) in accordance with the Company’s
standard payroll policies, including compliance with applicable withholding
requirements. In addition to your base salary, you will be eligible to
participate in an annual executive bonus plan adopted each fiscal year that sets
your target bonus amount to be paid upon achievement of defined goals for the
company and you. In your initial year of employment, your targeted annual bonus
will be $75,000 at 100% achievement, pro-rated from your date of hire. The first
and last payment by the Company to you will be adjusted, if necessary, to
reflect a commencement or termination date other than the first or last working
day of a pay period. The Company will also pay you a signing bonus of $25,000 at
the end of May, following your first full month of employment and subject to
your continued employment with the Company through such date.

3. Stock Ownership.

(a) Stock Option. Subject to approval by the Company’s Board of Directors, you
will be granted an option under the Company’s 2012 Equity Incentive Plan to
purchase 50,000 shares of the Company’s common stock at a price per share equal
to the fair market value of the common stock on the date upon which the Board of
Directors approves the option grant. We will recommend that the Company’s Board
of Directors set your vesting schedule with respect to such option as follows:
One-fourth (1/4th) of the shares subject to the option will vest on the first
anniversary of your employment with the Company and an additional one
forty-eighth (1/48th) of the total number of such shares will vest each month
thereafter, subject to your continued employment with the Company on any such
date. This stock option will be granted pursuant to a Stock Option Agreement to
be entered into between you and the Company.



--------------------------------------------------------------------------------

(b) Restricted Stock Unit. In addition, subject to approval by the Company’s
Board of Directors, you will be granted a restricted stock unit under the
Company’s 2012 Equity Incentive Plan for 30,000 shares of the Company’s common
stock, subject to vesting on a schedule to be determined by the Company’s Board
of Directors. This restricted stock unit will be granted pursuant to a
Restricted Stock Unit Award Agreement to be entered into between you and the
Company.

(c) Vesting Acceleration. In the event of your Termination Upon Change of
Control (as defined in Exhibit A attached hereto), all (100%) of your unvested
option and restricted stock unit shall immediately vest.

4. Benefits. During the term of your employment, you will be entitled to the
Company’s standard vacation and benefits covering employees at your level, as
such may be in effect from time to time.

5. Immigration Laws. For purposes of federal immigration laws, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within three business days of the effective date of your employment, or
your employment relationship with the Company may be terminated.

6. Prior Employment Relationships; Conflicting Obligations. If you have not
already done so, we request that you disclose to the Company any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by the Company or limit the manner in which you may be employed. It
is the Company’s understanding that any such agreements will not prevent you
from performing the duties of your position and you represent that such is the
case. Moreover, you agree that, during the term of your employment with the
Company, you will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company. Similarly, you agree not to bring any third party confidential
information to the Company, including that of your former employer, and that in
performing your duties for the Company you will not in any way utilize any such
information.

7. Employee Proprietary Information Agreement. As a condition of this offer of
employment, you will be required on your first day of employment to complete and
sign the Company’s standard form of Employee Proprietary Information Agreement
(the “EPIA”) attached hereto as Exhibit B.

8. General. This offer letter, the EPIA and the Stock Option Agreement and
Restricted Stock Unit Award Agreement covering the shares described in paragraph
3, when signed by you, set forth the terms of your employment with the Company
and supersede any and all prior representations and agreements, whether written
or oral. In the event of a conflict between the terms and provisions of this
offer letter, on the one hand, and the EPIA, the Stock Option Agreement and the
Restricted Stock Unit Award Agreement, on the other hand, the terms and
provisions of the EPIA, the Stock Option Agreement and the Restricted Stock Unit
Award Agreement will control. Any amendment of this offer letter or any waiver
of a right under this offer letter must be in a writing signed by you and an
officer of the Company. This offer letter will be governed by Texas law without
giving effect to its conflict of law principles.

 

-2-



--------------------------------------------------------------------------------

9. Background Check; Contingencies. This offer of employment is contingent upon
the satisfactory completion of background screens to be performed by the Company
and/or independent contractors of the Company. If such checks fail to satisfy
the Company’s requirements for employees at your level, this offer of employment
shall be rescinded.

We look forward to you joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to me not later than April 3, 2012.

 

Sincerely, BAZAARVOICE, INC. By:   /s/ Brett A. Hurt  

Brett A. Hurt,

President and CEO

Agreed and Accepted:

Signature: /s/ Ryan Robinson                                    

Date: April 3, 2012

 

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

1. “Termination Upon Change of Control” means any termination of your employment
by the Company without Cause during the period commencing on or after the date
that the Company has signed a definitive agreement or that the Company’s board
of directors has endorsed a tender offer for the Company’s stock that in either
case when consummated would result in a Change of Control (even though
consummation is subject to approval or requisite tender by the Company’s
stockholders and other conditions and contingencies) and ending at the earlier
of the date on which such definitive agreement or tender offer has been
terminated without a Change of Control or on the date which is twelve
(12) months following the consummation of any transaction or series of
transactions that results in a Change of Control.

2. “Cause” means (a) your willful and continued failure to perform substantially
your duties with the Company or (b) the willful engaging by you in illegal
conduct or gross misconduct which is injurious to the Company.

3. “Change of Control” means (a) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of (A) the outstanding shares of common stock of the Company or (B) the
combined voting power of the Company’s then-outstanding securities; (b) the
Company is party to a merger or consolidation, or series of related
transactions, which results in the voting securities of the Company outstanding
immediately prior thereto failing to continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
another entity) at least fifty (50%) percent of the combined voting power of the
voting securities of the Company or such surviving or other entity outstanding
immediately after such merger or consolidation; (c) the sale or disposition of
all or substantially all of the Company’s assets (or consummation of any
transaction, or series of related transactions, having similar effect), unless
at least fifty (50%) percent of the combined voting power of the voting
securities of the entity acquiring those assets is held by persons who held the
voting securities of the Company immediate prior to such transaction or series
of transactions; (d) the dissolution or liquidation of the Company, unless after
such liquidation or dissolution all or substantially all of the assets of the
Company are held in an entity at least fifty (50%) percent of the combined
voting power of the voting securities of which is held by persons who held the
voting securities of the Company immediately prior to such liquidation or
dissolution; or (f) any transaction or series of related transactions that has
the substantial effect of any one or more of the foregoing.



--------------------------------------------------------------------------------

EXHIBIT B

EMPLOYEE PROPRIETARY INFORMATION AGREEMENT